Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	The Office acknowledges the receipt of Applicant’s amendment filed February 22, 2021. Claims 16-32 are pending. Claims 16-26 are withdrawn. Claims 27-32 are examined. 
All previous rejections not set forth below have been withdrawn.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.   
This action is made FINAL.
Claim Rejections - 35 USC § 112(b)
2. 	Claims 27-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 27, “said protein being at least one of lipase and insulin” is unclear because “at least” encompasses lipase being produced together with insulin, which does not appear to be Applicant’s intention or supported by Applicant’s disclosure. It is suggested the above phrase be amended to “said protein being lipase or insulin”. 
	In claim 27(a), “x1 and x2 are amino acid residues being at least one of polar hydroxyl-containing and basic amino acids” is unclear. It is not known whether Applicant intends for the phrase to mean 1) one of the amino acid is polar hydroxyl-containing and 1 and x2 are polar hydroxyl-containing and/or basic amino acids”. The Office interprets “basic” to be its pH in water.
	Claim 27(c), line 1, recites “over-expression”. However, in lines 7 and 12, “over” is deleted. It is suggested “over” in line 1 be deleted. Otherwise, the two subsequent recitations of “expression” lack antecedence.
	In claim 27(c), it is unclear how “using a plant-based over-expression system” is defined. It is unclear what active step constitutes “using”. It is further unclear how a plant-based expression system differs from a plant expression system, or how a plant-based over-expression system differs from a plant-based expression system. What level of expression constitutes “over-expression”? It would appear that step (c) further limits step (b), and step (c) is not an additional step. If so, steps (b) and (c) should be combined as a single step.
	In claim 27(c), the recitation of “said plant-based expression system is based on at least one of at least one plant and at least one plant cells suspension” is unclear. First of all, it is unclear what is meant by “based on”. Does Applicant mean contingent on certain conditions, and if so, what are those conditions? See also claims 30 and 32. It is also unclear whether the phrase means 1) a plant or a plant cells suspension, or 2) a plant and a plant cells suspension. The recitation of “at least one of at least one” makes it unclear as how the first recitation of “one” differs from the second recitation of 
	In claim 27(c), it is unclear whether the constitutive promoter is part of the plant-based over-expression system or part of the vector. It would appear that Applicant intends for the constitutive promoter to express the structurally-modified protein in the genetic construct in the vector, however, this is not clear from the recitation of “using a plant-based over-expression system with a constitutive promoter to express the vector”.
In claim 27, in the “wherein” clause after (c), the recitation of “inherent of at least one of at least one plant and at least one plant cells” is unclear. Does Applicant mean 1) the enzymatic activity is inherent in a plant or plant cells, but not necessarily both; or 2) the enzymatic activity is inherent in both the plant and plant cells? Also, does Applicant mean “one plant cells” to be “one plant cells suspension” for proper antecedence? Additionally, “the recognition sequence with a didehydro-phenylalanine residue” lacks antecedence. Does Applicant mean the phenylalanine in the recognition sequence in claim 27(a) is converted to a didehydro-phenylalanine in step (c)? For examination purpose, the Office interprets the “wherein” clause as not being part of step (c).
	In claim 27(d), it is unclear what is being isolated from the plant-based over-expression system. Does the recitation “isolating said protein with the recognition sequence with a didehydro-phenylalanine residue” mean 1) three different things are isolated: the protein, the recognition sequence and the didehydro-phenylalanine residue; 2) two different things are isolated: the protein and the recognition sequence, wherein the phenylalanine has been converted to a didehydro-phenylalanine; or 3) only one thing is isolated: the recognition sequence is part of the protein, wherein the 
In claims 30 and 31, the metes and bounds of rosids, fabids and malvids are unclear. It is unclear what plants are encompassed by these recitations, as “group” is not a scientifically recognized classification of plants, such as order, family, etc. 
	In claim 32, it is unclear whether “as a protein therapeutic” refers to the immediate preceding plants listed or the structurally-modified protein.
	Correction and/or clarification is required.
Claim Rejections - 35 USC § 112(a), new matter
3. 	Claims 27-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regard to claim 27, Applicant is invited to point to the page and line number in the originally-filed disclosure where support for the combination of lipase and insulin being produced together in the claimed method can be found. Applicant has support only for lipase or insulin.

With regard to claim 29, Applicant is invited to point to the page and line number in the originally-filed disclosure where support for lipase being a protein therapeutic can be found. Applicant has support only for insulin being a protein therapeutic.
With regard to claim 32, Applicant is invited to point to the page and line number in the originally-filed disclosure where support for “Medicago sativa, Arabidopsis thaliana and Cannabis sativa as a protein therapeutic” can be found. Applicant does not have support for a plant being a protein therapeutic.
Absent of support, Applicant is required to cancel the new matter in response to the instant Office action.
Claim Rejections - 35 USC § 112(a), written description
4. 	Claim 27-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
“[T]he test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.” Ariad Pharm., Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010). To satisfy the written description requirement of 35 sufficient detail so “that one skilled in the art can clearly conclude that the inventor[s] invented the claimed invention as of the filing date sought.” Lockwood
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 v. Am. Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997). “[The written description] inquiry is a factual one and must be assessed on a case-by-case basis.” Purdue Pharma L.P. v. Faulding, Inc., 230 F.3d 1320, 1323 (Fed. Cir. 2000). “In order to satisfy the written description requirement, the disclosure as originally filed does not have to provide in haec verba support for the claimed subject matter at issue.” Id. Nonetheless, the disclosure must convey with reasonable clarity to those skilled in the art that the inventor was in possession of the invention. Id., (“Put another way, one skilled in the art, reading the original disclosure, must immediately discern the limitation at issue in the claims.”) While the written description requirement does not demand either examples or an actual reduction to practice, actual “possession” or reduction to practice outside of the specification is not enough. Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010). Rather, it is the specification itself that must demonstrate possession. Id.
Appearance of a claim in the specification in ipsis verbis does not guarantee that the written description requirement is satisfied, see, e.g., Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 968 (Fed. Cir. 2002), nor does a failure to meet that standard require a finding that a claim does not comply with the written description requirement, In re Edwards, 568 F.2d 1349, 1351-52 (Fed. Cir. 1978). All that is required is that the specification demonstrate to a person of ordinary skill in the art that the inventor was in possession of the invention. Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 (Fed. Cir. 2008).
1-x2-Tyr is expressed in a plant, with x1 and x2 being polar hydroxyl-containing and/or basic amino acid residues, a modifying enzyme present in the plant would convert phenylalanine to didehydro-phenylalanine, resulting in a conformationally-restrained bending point in the 3D structure of the protein and a more stable protein (pages 10-11 and 13). Applicant’s working examples disclose fragments of the beta subunit of a polygalacturanose protein from Medicago sativa (contig 53863), having SEQ ID NOs:1 and 4-6 and containing recognition sequences (p. 12). Applicant further discloses a full-length alfalfa beta subunit of polygalacturanose sequence (contig Medtr8g064530) of SEQ ID NO:2 having a recognition sequence within the fragment SEQ ID NO:3. In these two examples, the recognition sequences are part of the polygalacturanose protein.
The claimed invention lacks adequate written description for the following reasons. The structurally-modified lipase and insulin lack adequate written description because there is no disclosure of the recognition sequence(s) within these proteins for the plant’s enzymatic activity to act upon to produce the 3D conformational structure. The alfalfa beta subunit of polygalacturanose sequence is not representative of the claimed lipase and insulin obtained from any source, as their structures are significantly different from each other. If the lipase and insulin sequences are to be modified to contain the recognition sequence, it is unpredictable where the modification should occur to produce stable conformational structures, and more importantly, functional lipase and insulin proteins. There is no disclosure of existing recognition sequences or regions within these proteins where a recognition sequence can be placed to produce 
The claimed recognition sequence wherein x1 and x2 are amino acid residues being at least one of polar hydroxyl-containing and basic amino acids lacks adequate written description for the following reasons. In Applicant’s disclosed alfalfa beta subunit of polygalacturanose sequences, Applicant identified the recognition sequences as follows: 
SEQ ID NO:1 Phe Ser Gly Tyr; Phe Val Ser Tyr
SEQ ID NO:3: Phe Gly Glu Phe → Phe Gly Glu Tyr
SEQ ID NO:4: Phe Thr Thr Tyr; Phe Gly Asn Tyr but not Phe Thr Ser Tyr
SEQ ID NO:5: Phe Ser Asn Tyr; Phe Ser Ser Tyr; Phe Asp Asn Tyr; Phe Lys Gly Tyr
SEQ ID NO:6: Phe Ala Gly Tyr
From these working examples, it is unpredictable which Phe x1 x2 Tyr functions as the recognition sequence. In SEQ ID NO:4, Phe Thr Ser Tyr is not identified as a recognition sequence [0076], even though it has the recognition sequence motif, and threonine and serine are polar, hydroxyl containing amino acids. Moreover, alanine, glycine and valine are neither polar nor basic, and do not containing a hydroxyl group, yet these amino acids are identified as part of the recognition sequences. See SEQ ID NO:6, for example. Thus, from Applicant’s working examples, it is unpredictable which Phe x1 x2 Tyr motifs are recognition sequences to produce the claimed structurally-modified protein, as the limitation of “at least one of polar hydroxyl-containing and basic amino acids” does not appear to be consistent or reliable for determining functional recognition sequences.

See Written Description guidelines published in Federal Register/ Vol.66, No. 4/ Friday, January 5, 2001/ Notices; p. 1099-1111.
Applicant’s traversals do not address the above rejections. Accordingly, the rejection is maintained.
Claim Rejections - 35 USC § 112(a) enablement
5. 	Claims 27-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claims 
“The first paragraph of 35 U.S.C. § 112 requires, inter alia, that the specification of a patent enable any person skilled in the art to which it pertains to make and use the claimed invention. Although the statute does not say so, enablement requires that the specification teach those in the art to make and use the invention without ‘undue experimentation.’ In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988). That some experimentation may be required is not fatal; the issue is whether the amount of experimentation required is ‘undue.’” In re Vaeck, 947 F.2d 488, 495 (Fed. Cir. 1991) (emphasis in original); see also In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993) (“[T]o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.’”) “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations.” Wands, supra. Some experimentation, even a considerable amount, is not “undue” if, e.g., it is merely routine, or if the specification provides a reasonable amount of guidance as to the direction in which the experimentation should proceed. Factors to consider include “(1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.” Id.
1 x2 Tyr sequence can be inserted into a lipase or insulin sequence, Applicant provides no guidance and has no working example as to where the Phe x1 x2 Tyr sequence should be placed to function as a recognition sequence, and more importantly, to produce a structurally modified protein that is functional as a biocatalyst or therapeutic protein. The state of the prior art is silent with regard to the location and/or placement of recognition sequences for structurally modified and functional lipase and insulin proteins. With regard to claims 28 and 29, if the isolated lipase or insulin contains a didehydro-phenylalanine rather than a phenylalanine, it is unclear whether it is effective for use as a biocatalyst or therapeutic purposes, or the didehydro-phenylalanine must somehow be converted back to phenylalanine prior to being used as a biocatalyst or therapeutic. As Applicant has indicated, protein modifications can result in ineffectiveness and loss of activity (p. 3). Accordingly, one skilled in the art cannot make and use the claimed structurally modified lipase and insulin proteins as commensurate in scope with the claims without undue experimentation.
Additionally, the breadth of the Phe x1 x2 Tyr recognition sequence encompasses a recognition sequence whereby only one amino acid residue, x1 or x2, is a polar 1 and x2 should be to function as a recognition sequence. Applicant identified Phe Gly Glu Tyr in SEQ ID NO:3 as a recognition sequence. However, glycine and glutamic acid are not polar hydroxyl-containing or basic amino acids. In SEQ ID NO:4, Phe Thr Ser Tyr is not identified as a recognition sequence, even though it has the recognition sequence motif, and threonine and serine are polar, hydroxyl containing amino acids. Applicant identified Phe Asp Asn Tyr in SEQ ID NO:5 as a recognition sequence. However, aspartic acid and asparagine are not polar hydroxyl-containing or basic amino acids. Applicant identified Phe Ala Gly Tyr in SEQ ID NO:6 as a recognition sequence. However, alanine and glycine are not polar hydroxyl-containing or basic amino acids. From these working examples, one skilled in the art cannot determine functional Phe x1 x2 Tyr recognition sequences from those which are not, as the claimed “at least one of polar hydroxyl-containing and basic amino acids” is insufficient guidance, as evidenced by Applicant’s working examples. Accordingly, one skilled in the art cannot make and use the Phe x1 x2 Tyr recognition sequence, wherein “x1 and x2  are amino acid residues being at least one of polar hydroxyl-containing and basic amino acids” as commensurate in scope with the claims without undue experimentation.
Furthermore, as stated above, Applicant does not disclose the structure of the plant enzyme that converts phenylalanine to didehydro-phenylalanine, the plants that contain the modifying enzyme, or the factors that would induce enzyme activity upon exposure to the recognition sequence. Applicant provides no guidance as to how one skilled in the art can identify the enzyme, plant or inducing factor without resorting to 
In making this determination, the Office has weighed each of the Wands factors. The nature of the invention is the production of stable lipase and insulin proteins under industrial conditions for use as a biocatalyst or therapeutic protein. The state of the prior art teaches that various methods to produce stable proteins have failed or have met with limited success. The relative skill of those in the art is high. There is little or no guidance with regard to where the recognition sequences are in the claimed proteins or how they can be modified to contain the recognition sequence, what the x1 and x2  residues in the recognition sequences are functional, the plants or plant enzyme that can modify the protein structure, and whether the structurally modified proteins retain their functional activity. Applicant’s working example is an alfalfa beta subunit of a polygalacturanose sequence that contains the recognition sequence as part of the 
Weighing all the Wands factors based on the totality of the record as discussed above, the Office determines that it would require undue experimentation for a person of ordinary skill in the art to make and use the invention as claimed.
Applicant’s traversals do not address the above rejections. Accordingly, the rejection is maintained.
Conclusion
6. 	No claim is allowed. 
7. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/PHUONG T BUI/Primary Examiner, Art Unit 1663